                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:19-CV-00717-MOC-DCK

MISHELLE LOZANO LOCKERBY,               )
                                        )
                  Plaintiff,            )
                                        )
            vs.                         )
                                        )                            ORDER
CROSS POINT NC PARTNERS, LLC, and )
CORTLAND MANAGEMENT, LLC,               )
                                        )
                  Defendants,           )
_______________________________________ )

       THIS MATTER is before the Court on Defendants’ motion to dismiss for failure to state

a claim upon which relief can be granted, brought pursuant to Federal Rule of Civil Procedure

12(b)(6). (Doc. No. 7). As discussed below, Defendants’ motion is denied at this time.

I.     BACKGROUND

       The following facts are taken from Plaintiff’s Amended Complaint and construed in the

light most favorable to Plaintiff.     Defendant Cross Point owns and operates Sardis Place

Apartments in Matthews, North Carolina, for the benefit of Defendant Cortland Management. See

Am. Compl. ¶ 13. From around December 2015 until March 2019, Plaintiff rented one of those

apartments from Defendants. See id. ¶ 89. Over that period, Plaintiff executed two leases with

Defendant Cross Point. The first was effective December 2015 with a monthly rent of $810. See

Ex. 1. The second was effective April 2018 with a monthly rent of $865. See Ex. 2.

       Both the 2015 Lease and the 2018 Lease required Plaintiff to pay rent by the first day of

each month. See Ex. 1 § 6; Ex. 2. § 1(E)(1). If Plaintiff failed to pay rent by the fifth day of the

month, each lease levied a late fee of five percent of the monthly rent. See Ex. 1 § 6; Ex. 2 § 1(D).

Regarding other legal remedies for non-payment of rent, the 2015 Lease states:
       Upon your default, we have all other legal remedies, including lease termination
       and summary ejectment under state statute. We may recover from you attorney’s
       fees and all litigation costs to the extent permitted by law. In the event we file a
       summary ejectment lawsuit against you, we may also recover from you the highest
       one of the following fees (which shall be in addition to late fees, attorney’s fees,
       and any applicable court costs): (1) Complaint Filing Fee . . . (2) Court Appearance
       Fee . . . [or] (3) Second Trial Fee.

Ex. 1 § 31. Similarly, the 2018 Lease indicates:

       If Our filing of a lawsuit against you, including any summary ejectment lawsuit,
       establishes a default of this Agreement by You, You shall pay Us all court costs
       associated with such action. Should You be in default of this Agreement, and
       should We choose to retain an attorney to enforce such default, you shall owe Us
       reasonable attorney’s fees, as specifically defined by N.C. Gen. Stat § 6-21.2(2)
       and as generally provided in N.C. Gen. Stat. § 42-46(h)(3), on the Outstanding
       Balance owed under this Agreement. You understand and agree that, should We
       choose to enforce this reasonable attorney’s fees provision pursuant to N.C. Gen.
       Stat § 6-21.2(5), the reasonable attorney’s fees shall equal the exact percentage of
       the Outstanding Balance specified by N.C. Gen. Stat § 6-21.2(2), and pursuant to
       applicable North Carolina law. You also understand and agree that the reasonable
       attorney’s fees assessed against You may not necessarily equal, and may in fact
       exceed, the actual amount paid by Us to an attorney.

Ex. 2 § 31(B)-(C).

       Thereafter, Plaintiff was late paying rent on several occasions, and under both leases. Am.

Compl. ¶ 93. Defendants purportedly responded by sending misleading collection letters and by

automatically levying certain fees on her account ledger, each of which is alleged to be unlawful.

Id. ¶¶ 94, 96. As to the fees, Plaintiff asserts that Defendants automatically charged filing, service,

and attorneys’ fees, as well as out-of-pocket expenses, although such costs were not incurred. Id.

¶¶ 100–01. Also, these fees were levied “[e]ven though a North Carolina court never awarded any

portion of the Eviction Fees to Defendants, but in fact specifically assessed costs against

Defendants.” Id. ¶ 147. Plaintiff maintains that her payment of fees was not a lawsuit settlement.

Id. ¶ 144. Lastly, she alleges these actions occurred repeatedly, including in: July 2016, November

2016, October 2018, November 2018, December 2018, and February 2019. Id. ¶¶ 97–140.




                                                   2
       As to the collection letters, Plaintiff alleges that Defendants wrongfully “claimed that

Eviction Fees were owed prior to a North Carolina court awarding such Eviction Fees to

Defendants.” Id. ¶ 141. Likewise, some of the letters claimed that such fees were due even though

Defendants had not incurred any out-of-pocket expenses. Id. ¶ 111. Finally, many of the letters

“falsely asserted that an eviction had been filed when it had not.” Id. ¶ 143 (citing Ex. 11–12).

       On July 30, 2019, Plaintiff first sued Defendant Cross Point in the Mecklenburg County

Superior Court, alleging it engaged in unlawful and unfair debt collection practices to collect

improper charges in violation of state law. (Doc. No. 1-1 at 3). Plaintiff sought to institute a class

action on behalf of all tenants of any North Carolina apartment in which Cross Point provided

property management services. Subsequently, Plaintiff amended her complaint to substitute

Defendant Cortland Management as a party, who then filed a Notice of Removal in accordance

with 28 U.S.C. § 1446. (Doc. No. 1 ¶ 8). Defendants then filed this Motion to Dismiss.

II.    DISCUSSION

       In the Amended Complaint, Plaintiff asserts five causes of action: (1) violations of the

North Carolina Residential Rental Agreements Act, N.C. Gen. Stat. § 42–46; (2) violations of the

North Carolina Debt Collection Act, N.C. Gen. Stat. § 75–50, et seq.; (3) violations of the North

Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1, et seq.; (4) a petition

for declaratory judgment, N.C. Gen. Stat. § 1-253, et seq.; and (5) negligent misrepresentation.

See Am. Compl. ¶¶ 166–233. Defendants contend each claim should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6), as Plaintiff has failed to state claims upon which relief

can be granted. (Doc. No. 7).

       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the complaint. See

In re Birmingham, 846 F.3d 88, 92 (4th Cir.), as amended (Jan. 20, 2017), cert. denied, 138 S. Ct.




                                                  3
468 (2017). To survive such a motion, a complaint must contain sufficient factual allegations “to

raise a right to relief above the speculative level, thereby nudging its claims across the line from

conceivable to plausible.” Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 543 (4th Cir.

2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       When ruling on a motion to dismiss, the Court considers “the complaint in its entirety, as

well as documents attached or incorporated into the complaint.” E.I. du Pont de Nemours & Co.

v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011) (citation omitted). The Court “must accept

as true all of the factual allegations contained in the complaint” and draw “all reasonable

inferences” in favor of the non-movant. Id. Even so, factual allegations are insufficient if they

rely on “naked assertions” and “unadorned conclusory allegations” that are “devoid of factual

enhancement.” In re Birmingham, 846 F.3d at 92. And “the Court is not obliged to assume the

veracity of the legal conclusions drawn from the facts alleged.” Id.

       Drawing reasonable inferences in favor of Plaintiff, the Court cannot say at this time that

Plaintiff fails to raise a plausible claim for relief. Therefore, the Court will deny Defendants’

Motion to Dismiss at this time, holding the motion under consideration pending further

development of the record.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss for Failure to

State a Claim (Doc. No. 7) is DENIED at this time. The Court will reconsider the motion after

discovery and the filing of summary judgment motions.
                                           Signed: March 25, 2020




                                                 4
